Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6-16 have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the acronym “PFAS” but do not define what the acronym stands for. As the term “PFAS” is never defined, the claim is unclear. 
Claim 2 recites the acronym “HF” but do not define what the acronym stands for. As the term “HF” is never defined, the claim is unclear.
Claim 17 recites a system, which is interpreted as an apparatus. However, no structure is positively claimed. It appears that Applicant is attempting to claim a composition. For the purposes of examination, it will be assumed that the claims are directed to a composition. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva-Rackov et al. Degradation of PFOA by hydrogen peroxide and persulfate activated by iron-modified diatomite, Applied Catalysis B: Environmental 192-253-259, 2016 in IDS in view of Kerfoot (US 2014/0246366).
Regarding claim 1, da Silva-Rackov teaches a method for degrading perfluorooctanoic acid (PFOA) (a polyfluoroalkyl substance PFAS) comprising reacting an aqueous PFOA solution with silica such that the PFOA is degraded/destroyed (Pages 254-258). 
da Silva-Rackov teaches that the reaction occurs at ambient temperature and fails to teach the reaction occurring at least 100 C. Kerfoot teaches a similar reaction for degrading PFAS where the reaction can be helped by increasing the temperature thereby causing thermal activation by temperatures greater than 40C ([0012]-[022]). One skilled in the art would recognize that temperature is factor in many reactions and Kerfoot explicitly teaches the PFAS degradation can be aided with an increase in temperatures. As increasing the temperature is a known variable for aiding in the degrading of PFAS, one skilled in the art would have found it obvious to increase the reaction temperature as claimed as it is merely finding the optimum/workable temperatures (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
It is noted that the degree of PFAS degradation is an effect. Modified da Silva-Rackov teaches the same method steps and one skilled in the art would have found it obvious to optimize said claimed steps as well as residence time in order to allow for the desired results. 

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva-Rackov et al. Degradation of PFOA by hydrogen peroxide and persulfate activated by iron-modified diatomite, Applied Catalysis B: Environmental 192-253-259, 2016 in IDS in view of Kerfoot (US 2014/0246366) as applied to claim 1 above, and further in view of D’urso et al. (US 2008/0286556).
Regarding claim 2, da Silva-Rackov teaches that the silica component should be porous in order to allow for plenty of catalytically active sites for PFOA degradation (section 3.1). However, da Silva-Rackov fails to teach the silica being etched by hydrofluoric acid (HF). D’urso teaches that silica can be prepared by etching said silica with HF in order to provide a more porous silica product ([0027]-[0032]). As such, one skilled in the art would have found it obvious to etch the silica prior to use in order to provide more catalytically active sites for PFOA degradation. 
Regarding claims 3-4, it is submitted that it would have been obvious for the HF source to be any known HF source, such as one not originating from PFAS, or from a PFAS solution (see Kerfoot [0070] discussing a PFAS solution would include hydrofluoric acid). 
Regarding claim 5, while da Silva-Rackov teaches one source of silica, it would have been obvious to provide other sources of the silica as they are all include the desired porous silica catalytically active sites for PFOA degradation. As such, it would have been obvious to use a different silica source, such as borosilicate glass (see D’urso [0027]-[0030]) as it is a known silica source that would provide the desired catalytically active sites for PFOA degradation/reaction. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over da Silva-Rackov et al. Degradation of PFOA by hydrogen peroxide and persulfate activated by iron-modified diatomite, Applied Catalysis B: Environmental 192-253-259, 2016 in IDS in view of D’urso et al. (US 2008/0286556).
Regarding claim 17, as the claim is being treated as a composition claim, da Silva-Rackov teaches a composition of a PFAS/PFOA aqueous solution with a silica component (Pages 264-269). However, da Silva-Rackov fails to teach the silica being etched. D’urso teaches that silica can be prepared by etching said silica with HF in order to provide a more porous silica product ([0027]-[0032]). As such, one skilled in the art would have found it obvious to etch the silica prior to use in order to provide more catalytically active sites for PFOA degradation.
It is noted that the temperature of composition is how the composition is intended to be used as it details specific reaction conditions (temperature). The claimed composition of a PFAS solution and an etched silica would be the same as claimed and said composition is capable of being heated during the desired use or reaction conditions (see claim 1 above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777